Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the preliminary amendment filed by applicants on 07/21/20. 
Claims 1-10 are preliminarily amended
No claims are cancelled
No claims are newly added
Claims 1-10 are allowed

Reasons for allowance
The following is an examiner's statement for allowance:
- The English Translation of the Written Opinion of the International Searching Authority for related application # WO2020151528 dated 05/05/21 on page 4 describes the claimed invention showing Novelty, Inventive Step, and Industrial Applicability. 
- The report cites the following references, but also discloses how the references do not show the claimed invention:
CHI W et al. (CN105893544A): Multifunctional urban ground space information generating method, involves registering high resolution map remote sensing image, establishing high resolution remote sensing image, and extracting urban space data

XIONG W et al. (CN102521273B): Construction method of urban spatial holographic map based on multi-source large data fusion, involves obtaining combination and correlation analysis of multi-source data of objects, and obtaining data fusion feature synthesis information.
In light of this Written Opinion, the claims are allowable. Additionally, the claims are eligible under 35 U.S.C. 101 and overcome prior art of record under 35 U.S.C. 103.

Claims are eligible under 35 U.S.C. 101 
In the most recent filings, applicants have amended independent claim(s) 1. In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101, for the following reasons:  
“An automatic urban land identification system integrating business big data with building forms, the automatic urban land identification system comprising: 
a data acquiring and inputting module configured to acquire and store spatial vector data and business site data within a plurality of constructed regions of a plurality of case cities of a plurality of different scales and a target city, and input the spatial vector data and the business site data into a geographic information system, wherein the plurality of case cities of the plurality of different scales are classified into five types: a super mega city, a mega city, a large city, a medium-sized city, and a small city, one database and one machine learning classification model being correspondingly generated for each type of city, and the business site data comprises a business site name, a plurality of geographic coordinates, and business feature type information, wherein the business feature type information is information about an industry, wherein a business site belongs to the industry, functional information of the business site, or classification information of the business site; 
a database construction module configured to calibrate and associate data through the geographic information system according to a set automatic spatial calibration method to obtain a plot database associated with the business site, a weight, according to a business feature importance, the plot database associated with the business site, automatically calculate a plurality of indicators of a maximum height, an average height, an average base area, and a floor area ratio of all buildings in each plot according to a plurality of set building form feature indicators, associate the plurality of indicators with the each plot, and generate and store the plot database comprising a plurality of weighted business features and a plurality of form features, the plot database comprising a database of the target city and a plurality of databases of the plurality of case cities of the plurality of different scales; 
a machine learning training module configured to input land usage standard data of the plurality of case cities of the plurality of different scales, the land usage standard data being classified according to a plurality of land subclasses and being used as a plurality of machine learning labels; and perform, by using a supervised classification learning algorithm, a machine learning training on the plurality of databases of the plurality of case cities of the plurality of different scales comprising the plurality of weighted business features and the plurality of form features and obtained by the database construction module, to generate a plurality of machine learning classification models corresponding to a plurality of different city scales, and combine the plurality of machine learning classification models to form an automatic urban land identification model cluster; 
an automatic identification module configured to automatically identify, by using a trained automatic urban land identification model cluster, an urban land usage and a confidence degree corresponding to the each plot in a constructed region of the plurality of constructed regions of the target city according to the database of the target city comprising the plurality of weighted business features and the plurality of form features and generated in the database construction module; and 
a data outputting module configured to input, into a plot vector file, a plurality of land usages according to the plurality of land subclasses corresponding to a plurality of different color blocks, and annotate a plurality of data confidence degrees to obtain a current urban land usage map.”
The above limitations in Claims 1 recite a particular application and as such are eligible under 35 U.S.C. 101. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, specifically managing urban planning using data analytics, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims 1-10 have been found eligible under 35 U.S.C. 101, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Overcome prior art under 35 U.S.C. 103
	The pending claims 1-10 are allowed for the following reasons.
None of the references cited - He M et al. (US 2019/0066137), further in view of Apte C et al. (US 2009/0234782) show:
“An automatic urban land identification system integrating business big data with building forms, the automatic urban land identification system comprising: 
a data acquiring and inputting module configured to acquire and store spatial vector data and business site data within a plurality of constructed regions of a plurality of case cities of a plurality of different scales and a target city, and input the spatial vector data and the business site data into a geographic information system, wherein the plurality of case cities of the plurality of different scales are classified into five types: a super mega city, a mega city, a large city, a medium-sized city, and a small city, one database and one machine learning classification model being correspondingly generated for each type of city, and the business site data comprises a business site name, a plurality of geographic coordinates, and business feature type information, wherein the business feature type information is information about an industry, wherein a business site belongs to the industry, functional information of the business site, or classification information of the business site; 
a database construction module configured to calibrate and associate data through the geographic information system according to a set automatic spatial calibration method to obtain a plot database associated with the business site, a weight, according to a business feature importance, the plot database associated with the business site, automatically calculate a plurality of indicators of a maximum height, an average height, an average base area, and a floor area ratio of all buildings in each plot according to a plurality of set building form feature indicators, associate the plurality of indicators with the each plot, and generate and store the plot database comprising a plurality of weighted business features and a plurality of form features, the plot database comprising a database of the target city and a plurality of databases of the plurality of case cities of the plurality of different scales; 
a machine learning training module configured to input land usage standard data of the plurality of case cities of the plurality of different scales, the land usage standard data being classified according to a plurality of land subclasses and being used as a plurality of machine learning labels; and perform, by using a supervised classification learning algorithm, a machine learning training on the plurality of databases of the plurality of case cities of the plurality of different scales comprising the plurality of weighted business features and the plurality of form features and obtained by the database construction module, to generate a plurality of machine learning classification models corresponding to a plurality of different city scales, and combine the plurality of machine learning classification models to form an automatic urban land identification model cluster; 
an automatic identification module configured to automatically identify, by using a trained automatic urban land identification model cluster, an urban land usage and a confidence degree corresponding to the each plot in a constructed region of the plurality of constructed regions of the target city according to the database of the target city comprising the plurality of weighted business features and the plurality of form features and generated in the database construction module; and 
a data outputting module configured to input, into a plot vector file, a plurality of land usages according to the plurality of land subclasses corresponding to a plurality of different color blocks, and annotate a plurality of data confidence degrees to obtain a current urban land usage map.”
Reference He M et al. (US 2019/0066137) This reference is concerned with modeling probability of users of population of residents relocating residence proximate to a target commercial corridor or proximate to a non-targeted commercial corridor based on variables selected from a group of neighborhood characteristics, demographic characteristics, and/or commercial corridor characteristics. The processor compares a first data set and a second data set to the updated data sub-sets to provide a predicted change in neighborhood, demographic, and/or commercial corridor characteristics for target commercial corridor, non-targeted commercial corridor, or residential area proximate to a target or non-targeted commercial corridor. The demographic characteristics comprise race, ethnicity, age range, income level, and presence of children. The corridor characteristics comprise restaurant sales, and retail sales. The neighborhood characteristics comprise crime statistics, distance from commercial corridors, and transit accessibility. However, the reference does not show the above claim limitations.
Reference Apte C et al. (US 2009/0234782). This reference is concerned with a location evaluation learning module (210) operable to receive geographic, demographic data (221) and human knowledge associated with set of locations. The location evaluation learning module uses regression algorithm to construct a location evaluation model (233) enabled to evaluate multiple locations. A knowledge active retrieval interface (212) is operable to guide a user to input the human knowledge using active learning. The location evaluation learning module incorporates two types of human knowledge comprising partial rating knowledge and pair-wise preference knowledge. However, the reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Anas A (US 2007/0162372). This reference is concerned with receiving a set of calibration values from an input device, and calculating a set of calibration constants with an arithmetic logic unit. A set of initial values for a set of desired outputs is received from another input device. Regional economic and land use outputs are calculated with another arithmetic logic unit. An origin to destination matrix and transportation outputs are respectively calculated with third and fourth arithmetic logic units. A set of desired outputs is provided to an output device. However, the reference does not show the above claim limitations.
NPL Reference:
Ayad et al.  " Predicting the future urban growth and it's impacts on the surrounding environment using urban simulation models: Case study of Ibb city – Yemen," Alexandria Engineering Journal, Volume 57, Issue 4, December 2018, pp. 2887-2895, https://doi.org/10.1016/j.aej.2017.10.009. https://www.sciencedirect.com/science/article/pii/S1110016818300863
This reference is concerned with predicting the future urban growth and its impact on the Yemeni city of Ibb. It adopts a combined urban simulation model using both Cellular Automata (CA) and Fuzzy Set, integrated in a Geographic Information Systems (GIS) platform. The research methodology includes three main stages: (1) preparation of historical data on land uses (2003, 2013), (2) simulation of data using urban simulation models (CA & Fuzzy set) in LanduseSim software environment, and (3) visualizing data. The model was validated using the pixel matching method for both the simulation map and actual map for the year of 2013. The match ratio was 93.76% for all layers and 89.40% for the urban layer. Accordingly, the final simulation was completed to the year 2033. The results show a horizontal distribution of urban growth with a high percentage of increase in urban areas; from 28.41% in 2013 to 43.11% in 2033. This increase occurs at the expense of agricultural and natural land. The study recommends a reconsideration of the city expansion strategies by decision makers in government in order to ensure ecological balance. However, the reference does not show the claim limitations above.
Foreign Reference:
(AU 2019101466). Cui Yaoping et al. This reference is concerned with a quantification method for urban space coordinated development based on a difference of relative development rates between cities and in consideration of a spatial synergic relationship. In the present invention, a total urban permanent population, an urban built-up area, urban secondary and tertiary industries are endowed with weights, and formulas for calculating index change rates of the total urban permanent population, the urban built-up area, and the urban secondary and tertiary industries are used to improve a US-PLE evaluation model. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
Anas A (US 2007/0162372). 
Ayad et al.  " Predicting the future urban growth and it's impacts on the surrounding environment using urban simulation models: Case study of Ibb city – Yemen," Alexandria Engineering Journal, Volume 57, Issue 4, December 2018, pp. 2887-2895, https://doi.org/10.1016/j.aej.2017.10.009. https://www.sciencedirect.com/science/article/pii/S1110016818300863
(AU 2019101466). Cui Yaoping et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624